2020 WI 92

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2018AP2104


COMPLETE TITLE:        In re the commitment of Jamie Lane Stephenson:

                       State of Wisconsin,
                                 Petitioner-Respondent,
                            v.
                       Jamie Lane Stephenson,
                                 Respondent-Appellant-Petitioner.

                          REVIEW OF DECISION OF THE COURT OF APPEALS
                          Reported at 389 Wis. 2d 322,935 N.W.2d 842
                              PDC No:2019 WI App 63 - Published

OPINION FILED:         December 18, 2020
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         September 14, 2020

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Dunn
   JUDGE:              Rod W. Smeltzer

JUSTICES:
REBECCA GRASSL BRADLEY, J., delivered the majority opinion of
the Court, in which ROGGENSACK, C.J., ZIEGLER, HAGEDORN, and
KAROFSKY, JJ., joined. ANN WALSH BRADLEY, J., filed a
dissenting opinion in which DALLET, J., joined.
NOT PARTICIPATING:



ATTORNEYS:


       For the respondent-appellant-petitioner, there were briefs
filed by Jefren E. Olsen assistant state public defender. There
was an oral argument by Jefren E. Olsen.


       For the petitioner-respondent, there was a brief filed by
Donald V. Latorraca, assistant attorney general; with whom on
the brief was Joshua L. Kaul, attorney general. There was an
oral argument by Donald V. Latorraca.
                                                                          2020 WI 92


                                                                  NOTICE
                                                    This opinion is subject to further
                                                    editing and modification.   The final
                                                    version will appear in the bound
                                                    volume of the official reports.
No.   2018AP2104
(L.C. No.   2011CI1)

STATE OF WISCONSIN                         :                 IN SUPREME COURT

In re the commitment of Jamie Lane Stephenson:



State of Wisconsin,                                                     FILED
            Petitioner-Respondent,                                DEC 18, 2020
      v.                                                             Sheila T. Reiff
                                                                  Clerk of Supreme Court
Jamie Lane Stephenson,

            Respondent-Appellant-Petitioner.



REBECCA GRASSL BRADLEY, J., delivered the majority opinion of
the Court, in which ROGGENSACK, C.J., ZIEGLER, HAGEDORN, and
KAROFSKY,   JJ., joined.     ANN  WALSH   BRADLEY, J., filed a
dissenting opinion in which DALLET, J., joined.




      REVIEW of a decision of the Court of Appeals.                  Affirmed.



      ¶1    REBECCA    GRASSL   BRADLEY,       J.     Jamie      Lane     Stephenson

seeks review of the court of appeals decision1 affirming the

circuit court's denial2 of his Chapter 980 petition for discharge

      1State v. Stephenson, 2019 WI App 63, 389 Wis. 2d 322, 935
N.W.2d 842.
      2The Honorable Rod W. Smeltzer, Dunn County Circuit Court,
presided.
                                                                        No.        2018AP2104



from his commitment as a sexually violent person.                             Stephenson

raises     three    issues.      First,          he   contends   that     Chapter         980

requires the State to present expert testimony in order to prove

he is dangerous because his mental disorder makes it more likely

than not that he will re-offend in a sexually violent manner.

Because the State failed to do so, Stephenson asserts there is

insufficient evidence to continue his Chapter 980 commitment.

Second, Stephenson asks this court to overrule the sufficiency-

of-the-evidence standard of review this court adopted in Curiel.3

Third, he claims that even if expert testimony is not required,

and   even    if    we    do   not    overrule         Curiel,   the    evidence          was

nevertheless        insufficient       to        support   the     circuit          court's

decision denying his petition for discharge.

      ¶2      We hold the State is not required to present expert

testimony to prove the required dangerousness element in Wis.

Stat. § 980.01(7) (2017-18).4                    We further reject Stephenson's

request      to    overrule    Curiel       and,      instead,   reaffirm          Curiel's

holding     that    the   appropriate        standard      of    review       to    use   in
Chapter 980 cases is the sufficiency-of-the—evidence test set

forth in our criminal law.               Finally, we hold the evidence of

record satisfies the sufficiency-of-the-evidence standard.                                 We

affirm the decision of the court of appeals.

                                 I.     BACKGROUND

      3In re Commitment of Curiel, 227 Wis. 2d 389, 597 N.W.2d
697 (1999).
      4All subsequent references to the Wisconsin Statutes are to
the 2017-18 version unless otherwise indicated.

                                             2
                                                              No.    2018AP2104



       ¶3     Stephenson has a lengthy history of committing sexual

assaults.      In 2000, when he was 15 years old, the State charged

Stephenson with three counts of fourth-degree sexual assault.

One of these charges resulted in a delinquency adjudication.                In

2001, Stephenson sexually assaulted a high school classmate.                In

that case, Stephenson led the student to a secluded area of the

high school, forcefully pushed her up against a wall, pulled

down   her    pants,   and   began   engaging   in   forced    intercourse.

Stephenson was subsequently adjudicated delinquent for second-

degree sexual assault of a child.

       ¶4     In 2004, Stephenson engaged in sexual intercourse with

two 15-year-old girls.          The State charged Stephenson with two

counts of second-degree sexual assault of a child, and he later

pled guilty to two counts of fourth-degree sexual assault of a

child.      The circuit court placed him on two years of probation.

Also in 2004, Stephenson engaged in sexual intercourse with a

12-year-old girl in Minnesota when he was 19 years old.                    The

State of Minnesota charged Stephenson with one count of second-
degree      criminal   sexual   conduct.    Stephenson    was       ultimately

convicted of this charge and placed on 25 years of probation.

       ¶5     In 2007, Stephenson corresponded with a 14-year-old

girl over the internet and lied to her about his age.                 When he

eventually met her face-to-face, Stephenson pinned her down and

forced her to engage in sexual intercourse.              That same year,

Stephenson restrained a 16-year-old girl and forcibly engaged in

sexual intercourse with her while her parents were away.                   The
girl was eventually able to escape.
                                      3
                                                                          No.           2018AP2104



      ¶6      For   these     incidents       in    2007,      the       State           charged

Stephenson     with   two     counts   of      sexual        assault          of    a     child.

Stephenson     subsequently     pled   guilty           to   one    count          of    second-

degree sexual assault of a child and, in 2009, was sentenced to

two   years    of   initial    confinement         followed        by    four       years      of

extended supervision.           In 2011, as Stephenson's release date

neared, the State filed a petition to qualify Stephenson as a

"sexually violent person," pursuant to Wis. Stat. ch. 980.                                    The

circuit court committed Stephenson to a secure mental health

facility.

      ¶7      In 2017, Stephenson petitioned the circuit court to

discharge him from commitment.                The State opposed Stephenson's

release.        The   circuit     court       considered           his    petition            and

conducted a discharge trial.           In order to continue Stephenson's

commitment on the basis that he remained a "sexually violent

person," the State was required to prove three elements by clear

and convincing evidence:          (1) that he has been convicted of a

sexually violent offense [hereinafter the "first element"],5 (2)
that he has a mental disorder that predisposes him to acts of

sexual violence [hereinafter the "second element"],6 and (3) that

he is dangerous to others because the mental disorder makes it

more likely than not that he will engage in one or more future

      5"Sexually      violent     offense"         is    defined         in    Wis.        Stat.
§ 980.01(6).
      6In full, "mental disorder" is defined as a "congenital or
acquired condition affecting the emotional or volitional
capacity that predisposes a person to engage in acts of sexual
violence." Wis. Stat. § 980.01(2).

                                          4
                                                                           No.       2018AP2104



acts of sexual violence [hereinafter the "third element"].                                 Wis.

Stat. § 980.01(7).

       ¶8     At the discharge trial, there was no dispute over the

first   element:           Stephenson        had     been    convicted    of     a   host     of

sexually violent offenses.                   In order to establish the second

element, the State introduced testimony from an expert witness,

Donn    Kolbeck,      a    psychologist         employed       by   the    Department         of

Health Services (DHS) who had previously evaluated Stephenson.

Kolbeck      testified          that    he     diagnosed        Stephenson       with       two

qualifying mental disorders:                    (1) Other Specified Personality

Disorder,      with       antisocial      and       borderline      features,        and    (2)

Alcohol Abuse Disorder.

       ¶9     Kolbeck          testified        that        Stephenson's       personality

disorder meant that he possesses an "enduring pattern of inner

experience and behavior that deviates . . . markedly from the

expectations          of       the      individual's           culture      leading           to

impairments[]             in      cognitions,               emotions,      interpersonal

functioning, and impulse control."                     Kolbeck further stated that
Stephenson exhibits "a long history of deceitfulness, conning

and manipulation in the context of sexually violent behaviors,

impulsivity,     irritability,           consistent          irresponsibility,          and    a

lack    of     remorse."               According        to     Kolbeck,        Stephenson's

personality disorder "has a direct causal connection to [his]

sexually violent behaviors in the community."

       ¶10    With regard to the other qualifying mental disorder,

Kolbeck      testified         that,   while        Stephenson's     symptoms        were     in
remission given his controlled environment, Stephenson's "use of
                                                5
                                                                                No.     2018AP2104



alcohol . . . was a condition that predisposed him to engage in

acts    of    sexual           violence."             He     further        testified            that

Stephenson's       alcohol           consumption           grew    heavily        over        time,

progressing        to     "frequent           intoxication"          during           his     life.

According     to     Kolbeck,         Stephenson       also       admitted      that        he   had

"never committed a crime sober" and that he was still "capable

of social drinking" in the community.

       ¶11   Additionally, Kolbeck testified regarding Stephenson's

numerous      rule       violations           while        committed.           Noting           that

Stephenson's       anti-social           traits       were    "still      active,"          Kolbeck

explained     that      Stephenson          repeatedly       covered      his    room        window

with a towel, despite contrary instructions from staff.                                          When

confronted with this violation, Stephenson lied, claiming this

behavior     had        been        allowed    by      other       unit     staff       members.

Additionally, while in confinement, Stephenson had been cited

repeatedly for trying to obtain property that he was not allowed

to have.     In one case, Stephenson violated the rules by ordering

women's      lingerie——an            item     expressly           prohibited          under       the
facility's policies.

       ¶12   Kolbeck       also          stated       that     Stephenson         produced          a

concerning     result          on    a   non-suppressed            penile    plethysmograph

test,     during        which        Stephenson        became       aroused       by        stimuli

"depicting teenager coercive interactions" as well as by graphic

depictions of "victims crying or in some form of suffering"

related to sexual deviancy.                    Kolbeck testified that Stephenson

tested highly on measures of psychopathy, as quantified by the
Psychopathy Checklist—Revised (PCL-R).                            While most individuals
                                                  6
                                                                     No.    2018AP2104



in the "prison population" score "roughly 23" on the PCL-R,

Stephenson    scored     a    "29,"   which      is   "consistent    with     a   high

degree of psychopathy."             Kolbeck opined that these indicators

suggest    that   Stephenson      manifests       characteristics      of    shallow

affect, grandiosity, and manipulation.

    ¶13     Next, Kolbeck addressed the third element:                       whether

Stephenson's mental disorder makes it more likely than not that

he will engage in one or more future acts of sexual violence.

In opining on this issue, Kolbeck employed two actuarial risk

instruments       to      measure        Stephenson's         risk     of     future

dangerousness:         the Static-99R and the Violence Risk Scale—Sex

Offense    Version     (VRS-SO).         Based   on   these    assessment      tools,

Kolbeck concluded that Stephenson had a 41 percent probability

of re-offending.         Importantly, Kolbeck defined "re-offense" as

the probability of Stephenson being arrested or charged with a

sexual crime, not his actual likelihood of committing future

acts of sexual violence.            Stephenson's score on this instrument

(41 percent) was lower than the "more likely than not" standard
required for the third element.                As a result, Kolbeck concluded

that, under this measure, Stephenson did not satisfy the third

element.

    ¶14     Following        Kolbeck's    testimony,     Stephenson        introduced

his own expert witness, Courtney Endres, a psychologist whose

evaluation of Stephenson supported his discharge petition.                        With

respect to the second element, Endres testified that Stephenson

"no longer meets the criteria for a mental disorder as defined
under Wisconsin Chapter 980."              As to the third element, Endres
                                           7
                                                                        No.    2018AP2104



opined that Stephenson's "risk falls below the threshold" and

that he "is not likely to reoffend in the future."                              Although

Endres used the same Static-99R and VRS-SO instruments employed

by Kolbeck, Endres applied slightly different risk assessment

factors and determined that Stephenson posed a 10 percent risk

of re-offense over five years and a 17 percent risk over ten

years.       Accordingly, Endres concluded that Stephenson no longer

met the statutory criteria for commitment as a sexually violent

person.

       ¶15    Stephenson       also        presented    testimony       from      Darren

Matusen,      a    psychologist       at    Stephenson's       treatment       facility.

Matusen explained Stephenson's intensive three-phase treatment

program      during    commitment      and    stated    that    Stephenson       was    in

phase three of this program.                He opined that Stephenson had made

progress in his treatment, even though he "is still callous at

times."      He also stated that, while Stephenson "has a history of

minimizing the seriousness of his sexual offenses," he has more

recently      "acknowledged       that        adolescents       are   incapable         of
consent" and has "taken responsibility" for his crimes.                          Matusen

also     testified     that,    during        the    previous    year,        Stephenson

assessed his own risk of re-offending as a "five out of ten"

chance.

       ¶16    After hearing all of the testimony, the circuit court

denied Stephenson's discharge petition, finding that he remained

a sexually violent person.                  The court ruled that, based upon

Kolbeck's         testimony,   Stephenson           suffers    from   both      of     the
aforementioned        mental    disorders        and    "does    have     a    risk    to
                                             8
                                                                        No.        2018AP2104



reoffend."      Nonetheless,         the     circuit       court   acknowledged           that

Stephenson "has made significant progress" in his treatment and

therefore granted him supervised release pursuant to Wis. Stat.

§ 980.08(4)(cg).

    ¶17     Following         the       circuit        court's          determination,

Stephenson filed a motion for postcommitment relief.                                 In his

motion,    Stephenson        conceded      the     first     two    elements         of   the

criteria     for     commitment       as     a     "sexually        violent        person,"

challenging only the third element.                  Stephenson argued the State

failed to meet its burden of proof on the third element because

no expert testified that he was more likely than not to commit a

future act of sexual violence.                   Specifically, Kolbeck testified

that Stephenson's risk of arrest or conviction for committing

future acts of sexual violence was only 41 percent, a figure

failing    to      satisfy    the     "more       likely     than      not"        standard,

Stephenson argued.           Stephenson further claimed that, even if

expert testimony was not required for the third element, the

State's evidence was insufficient to prove that Stephenson was
dangerous.      The circuit court denied this motion, holding that

the State was not required to present expert testimony on the

third element and that the State presented sufficient evidence

to deny his discharge.              Stephenson appealed, and the court of

appeals    affirmed     the        circuit       court's     ruling.          We    granted

Stephenson's petition for review.

                             II.    STANDARD OF REVIEW

    ¶18     Stephenson asks this court to interpret Wisconsin's
sexually violent person commitment laws under Wis. Stat. ch. 980
                                             9
                                                                      No.       2018AP2104



and to consider whether expert testimony is required to continue

a   commitment.        This       court     reviews    questions      of     statutory

interpretation       "independently,            [while] . . . benefit[ing]           from

the decisions by the court of appeals and circuit court."                          In re

Commitment of Talley, 2017 WI 21,                    ¶24, 373 Wis. 2d 610, 891
N.W.2d 390; see also Racine Cnty. v. Oracular Milwaukee, Inc.,

2010 WI 25, ¶24, 323 Wis. 2d 682, 781 N.W.2d 88.                      Additionally,

Stephenson    asks    this    court        to    overrule    Curiel   and       adopt    a

different     standard       of     reviewing       whether     the     evidence        is

sufficient    to     uphold       the   factfinder's        determination        that    a

person is sexually violent.                The standard of review we apply

presents a question of law that we review de novo.                          See In re

Commitment of Curiel, 227 Wis. 2d 389, ¶¶52-53, 597 N.W.2d 697

(1999).

                                    III.    DISCUSSION

           A. Expert Testimony for Chapter 980 Proceedings

     ¶19    Stephenson contends that, during Chapter 980 discharge

trials, the State must present expert testimony to satisfy its
burden of establishing the third element:                   that the committee is

dangerous to others because his mental disorder makes it more

likely than not that he will engage in one or more future acts

of sexual violence.       Wis. Stat. § 980.01(7).              Stephenson asserts

that,   because    the   State's        expert      witness    failed      to    testify

Stephenson was "more likely than not to reoffend," the circuit

court wrongfully denied his petition for discharge.                         We are not

persuaded.


                                           10
                                                                                No.     2018AP2104



       ¶20    In     essence,    Stephenson         asks        this     court    to     breathe

requirements into a Wisconsin statute that are textually absent.

Nowhere does Wis. Stat. ch. 980 require expert testimony for

determinations of a committee's dangerousness, nor should this

court invade the province of the legislature to create a rule

out   of     whole    cloth.       Indeed,        the    legislature        is        capable   of

enacting       such     language      if      it        chooses.           In     Wis.     Stat.

§ 980.07(1), for example, the legislature requires that expert

examiners         conduct   "reexamination[s]                of    the     person's       mental

condition         . . . [every]      12     months         to     determine whether             the

person has made sufficient progress for the court to consider

whether the person should be . . . discharged."                             Similarly, the

legislature expressly invites courts to hear expert testimony

when a committee denies the facts in a petition alleging that he

is    sexually       violent.        Wis.    Stat.       §      980.031.7         Not    so     for

§ 980.09.           While   this      court        could        mandate     expert       witness

testimony to support the third element, we decline to do so.

"The requirement of expert testimony is an extraordinary one,
and   [it     is   applied]     by    the    trial       court      only    when       unusually

complex      or    esoteric     issues      are    before         the    jury."         White   v.

Leeder, 149 Wis. 2d 949, 960, 440 N.W.2d 557 (1989).8                                 This court


       "If a person who is the subject of a petition filed under
       7

§ 980.02 denies the facts alleged in the petition, the court may
appoint at least one qualified licensed physician, licensed
psychologist, or other mental health professional to conduct an
examination of the person's mental condition and testify at
trial." Wis. Stat. § 980.031.

      The dissent cites the "Basic Guide to Wisconsin Small
       8

Claims Actions" for the proposition that Wisconsin "acknowledges
                                              11
                                                                             No.    2018AP2104



rightly refuses to read words into a statute that are simply not

there, and this case is no exception. See Bruno v. Milwaukee

Cnty., 2003 WI 28, ¶16, 260 Wis. 2d 633, 660 N.W.2d 656.

    ¶21    As     a     general        matter,        expert       testimony         may       be

admissible at trials if, inter alia, "scientific, technical, or

other specialized knowledge will assist the trier of fact to

understand the evidence or to determine a fact in issue."                                    Wis.

Stat.   § 907.02(1).9          But     within      the    context       of   Chapter         980,


the need for" expert testimony from a "full-time mechanic or a
repair person" in a "motor vehicle faulty repair case."
Dissent, ¶¶58-59.    Neither the guide nor Wisconsin law says
that.   Setting aside the fact that "[t]his document is only a
general guide" and not the law, the language cited by the
dissent simply says that if a party is planning to present the
testimony of an expert witness, it is "almost always necessary"
to have the expert testify in person:

    Having the expert witness testify in person is almost
    always necessary. Merely repeating what your expert
    told you will probably not be allowed. A written
    statement or affidavit from the expert witness will
    not be sufficient.

While "My Cousin Vinny" certainly established how compelling
expert testimony can be regarding the characteristics of a car,
the dissent's claim that "this court acknowledges the need for
an expert to testify even in a small claims motor vehicle faulty
repair case" is plainly wrong.


    9 Contrary to the dissent's construction of Wis. Stat.
§ 907.02(1), nothing in the text of this statute requires the
admission of expert testimony; to the contrary, its language is
permissive rather than mandatory, affording the trial court the
discretion to admit expert testimony if it will "assist the
trier of fact":

    If scientific, technical, or other specialized knowledge will assist the trier of fact
    to understand the evidence or to determine a fact in issue, a witness qualified as
    an expert by knowledge, skill, experience, training, or education, may testify
                                             12
                                                                             No.     2018AP2104



determinations of future dangerousness rest soundly within the

purview of lay factfinders.                 Courts recognize factfinders to be

quite   adept      at     understanding           how    an    individual's          criminal

history, admissions of wrongdoing (or lack thereof), performance

on supervision, or progress in treatment inform his likelihood

of committing future acts of violence.                          See, e.g., State v.

Randall,    2011    WI    App     102,      ¶¶9-10,      19,    336 Wis. 2d 399,        802
N.W.2d 94    (holding       that,      in    a    case    involving      a    petitioner's

commitment    on    grounds       of     insanity,        the     factfinder         properly

concluded that the petitioner's past crimes and poor behavior

during commitment showed that he "still pose[d] a danger to

society");       Estelle     v.     Smith,         451 U.S. 454,     472     (1981)

(discussing the important role of a factfinder in assessing an

individual's future danger to society).

    ¶22     In     this     case,      Kolbeck          testified      that,       based    on

calculations using Static-99R and VRS-SO, Stephenson had a 41

percent risk of re-offending, which he defined as the risk of

being arrested and charged with a crime of sexual violence.
While this is below the threshold of "more likely than not," a

factfinder       could    reasonably         determine         that    other        evidence,

separate from these actuarial instruments, weighs in favor of

continued    commitment         based       on    the    likelihood      of        Stephenson


    thereto in the form of an opinion or otherwise, if the
    testimony is based upon sufficient facts or data, the
    testimony is the product of reliable principles and
    methods, and the witness has applied the principles
    and methods reliably to the facts of the case.


                                             13
                                                       No.   2018AP2104



committing future acts of sexual violence, regardless of whether

he ultimately faced arrest or charges as a result.      For example,

Kolbeck testified that Stephenson scored disproportionately high

on measures of psychopathy, repeatedly violated the treatment

facility's policies, and generated a concerning result on his

non-suppressed   penile   plethysmograph    test.    Weighing    these

additional factors falls squarely within the comprehension and

competency of lay factfinders.     After all, in a variety of other

sorts of cases, a factfinder's principal duty involves reviewing

the entire panorama of evidence, weighing its significance, and

drawing conclusions therefrom.10      See, e.g., Jackson v. Virginia,

443 U.S. 307, 318-19 (1979) (discussing how factfinders must

weigh the evidence and draw reasonable inferences in criminal

trials); Lang v. Lowe, 2012 WI App 94, ¶¶16-18, 344 Wis. 2d 49,

820 N.W.2d 494 (discussing how factfinders appropriately weigh

evidence in civil actions).

     ¶23   No Wisconsin appellate court has ever required trial

courts to hear expert testimony on the third element.        More than
two decades ago, this court expressly declined to create such a

rule and held that the circuit court properly considered the

State's other evidence——namely, that the committee had a 25-year



     10Of course, this is not to say that a factfinder would not
benefit from hearing expert testimony on the third element. As
the State admits, it may often prove difficult for the State to
demonstrate without an expert a committee's likelihood of
engaging in future acts of sexual violence sufficient to render
him dangerous to others. But to mandate expert testimony is an
entirely different matter.

                                 14
                                                                    No.     2018AP2104



criminal     history,     was    deliberately      violating       his     rules    of

supervision, and was in denial of his need for treatment.                        In re

Commitment    of   Kienitz,      227 Wis. 2d 423,       ¶31,    597 N.W.2d 712

(1999) (stating that, "[b]ecause there was expert testimony on

the issue of future acts of sexual violence in this case," it

need not opine on whether "expert testimony is required as a

matter of law.").       Likewise, the United States Supreme Court has

never   required    experts      to    testify    on     "future   dangerousness"

either.      In Estelle v. Smith, 451 U.S. 454, 472 (1981), the

Court held that, on the issue of capital sentencing procedures

(which require a determination of "dangerousness"), "the jury's

resolution of the future dangerousness issue is in no sense

confined to the province of psychiatric experts."                         In another

case, the Court stated that experts should not have the only say

in whether or not an individual is dangerous, given that lay

juries and courts can "sensibly" arrive at such conclusions.

Barefoot v. Estelle, 463 U.S. 880, 896 (1983) (superseded by

statute on other grounds).
       ¶24   Stephenson relies heavily upon Wal-Mart Stores, Inc.

v. LIRC, 2000 WI App 272, 240 Wis. 2d 209, 621 N.W.2d 633, as

well as Brown County Human Services v. B.P., 2019 WI App 18, 386
Wis. 2d 557, 927 N.W.2d 560, for his assertion that the State is

required     "to   present       expert       opinion     testimony       that     the

respondent is dangerous."             Both cases are inapposite.             In Wal-

Mart Stores, an employee brought an employment discrimination

suit    alleging   that    his    employer       fired    him     because    of    his
obsessive-compulsive disorder (OCD).                   240 Wis. 2d 209, ¶¶2-3.
                                         15
                                                                           No.     2018AP2104



The court of appeals held that the employee needed to present

expert    testimony       in    order      to    prove    that    his    OCD     caused    the

behavior     that       led    to    his     firing. Id.,    ¶16.         While     the

employee's     therapist            testified        regarding    the    employee's        OCD

diagnosis, she provided no evidence that the OCD caused the

behaviors triggering his firing. Id., ¶23.     In the absence of

such expert testimony, the court of appeals concluded the Labor

and Industry Review Commission erred in determining that Wal-

Mart discriminated against the employee on the basis of his

disability. Id., ¶1.          Similarly, the court of appeals in B.P.

decided     that    a    parent      facing      termination       of    parental      rights

needed to present expert testimony to support his assertion that

his   psychological            condition        caused     him     not     to     visit     or

communicate with his child.                386 Wis. 2d 557, ¶48.               Without such

expert testimony, the court concluded that the trier of fact

would have to speculate. Id., ¶49.        Unlike either of those

cases, in this Chapter 980 proceeding, an expert witness did

supply the causal link between Stephenson's mental disorder and
his prior sexually violent behaviors.                       Kolbeck testified that

Stephenson's        personality            disorder       "has     a      direct       causal

connection     to        [his]        sexually        violent      behaviors          in   the

community."

      ¶25    Notwithstanding            this     linkage    established          by    expert

testimony, Stephenson nevertheless argues that the holdings of

Wal-Mart     Stores      and     B.P.      should      prohibit    a     factfinder        from

determining that a committee is dangerous to others without an
expert    witness       opining       that      the    committee's       mental    disorder
                                                16
                                                                                  No.    2018AP2104



makes it more likely than not that he will engage in one or more

future acts of sexual violence.                        We disagree.          The rule applied

in   Wal-Mart      Stores       and       B.P.    does       not    fit    the     factfinder's

determination under Wis. Stat. § 980.01(7).                                Unlike the third

element      of    that      statute,            the     inquiries         requiring       expert

testimony         in      Wal-Mart         Stores        and        B.P.        were      entirely

retrospective, involving whether mental health conditions caused

behaviors that had already occurred.                               The    issue in        Wal-Mart

Stores was whether the employee's past conduct was caused by his

mental disorder; similarly, the issue in B.P. was whether the

parent's past conduct was caused by his psychological condition—

—both decidedly different inquiries than in Chapter 980 cases,

in   which     any      proffered         expert        testimony         would       inform    the

committee's propensity to commit future acts of sexual violence.

In other words, the court of appeals deemed expert testimony

necessary     to       establish      a    causal       link       between      the     employee's

disorder and the conduct for which he was fired in Wal-Mart

Stores,   as      well     as   to    establish          a     causal      link    between      the
father's psychological condition and the conduct for which the

State sought to terminate his parental rights in B.P.                                     Both of

these   considerations           fall       beyond       the       competence      of     the   lay

factfinder,        who,    without         expert       testimony,         cannot        determine

whether a mental health condition or a disorder did in fact

cause   particular         behaviors.             In    contrast,         the    third    element

under Wis. Stat. § 980.01(7) asks the factfinder to make a risk

assessment regarding the likelihood the committee will engage in


                                                 17
                                                                       No.    2018AP2104



future acts of sexual violence, a predictive determination long

regarded as well within the province of the lay factfinder.

       ¶26   Significantly, Chapter 980 cases involve a multitude

of supplemental evidence pertinent to the third element that is

simply irrelevant in employment discrimination and termination

of parental rights cases.              In discharge proceedings, the State

typically    presents     evidence       of     the     committee's     progress      in

treatment, his performance on psychometric evaluations, and the

nature of his mental disorder.                 The factfinder in Chapter 980

cases has a comprehensive range of evidence at its disposal when

assessing whether an individual's mental disorder makes it more

likely than not that he will re-offend in a sexually violent

manner——a        characteristic        often    lacking        in    ordinary      civil

disputes involving psychological evaluations.                       In this respect,

among    others,     Chapter     980    cases     are    an    entirely       different

species of law compared to ordinary civil disputes.                          After all,

"[t]he    primary     goals    and     purposes    of    ch.    980   are     to   treat

sexually violent persons and to protect society from the danger
posed by those persons," and the array of evidence available to

factfinders reflects these consequential aims.                      In re Commitment

of West, 2011 WI 83, ¶27, 336 Wis. 2d 578, 800 N.W.2d 929.

       ¶27   Nonetheless, Stephenson maintains that the language of

Wis.     Stat.     § 980.01(7)       suggests     that     expert      testimony     is

required to prove that an individual is dangerous to others

because his mental disorder makes it more likely than not that

he will commit future acts of sexual violence.                          Stephenson's
argument rests upon his interpretation of language in State v.
                                          18
                                                                        No.   2018AP2104



Sorenson,     2002 WI 78,   ¶20,   254 Wis. 2d 54,       646 N.W.2d 354,

indicating that § 980.05(4) "contemplates that the state must

put   forth       expert      evidence     showing        the   respondent's      mental

disorder."         According        to   Stephenson's       argument,      because    the

statute directly links the mental disorder to the individual's

likelihood to re-offend in a sexually violent manner, if expert

testimony     is     required       to   prove     the     existence    of    a    mental

disorder, expert testimony must also be required for the third

element.     We are unpersuaded.

      ¶28    As     a     preliminary      matter,         whether     Wis.   Stat.     §

980.05(4) requires expert testimony to establish a committee's

mental disorder was not an issue before the court in Sorenson.

It is not necessary for us to resolve that issue in this case

either.       As    Stephenson       concedes,      Kolbeck's        diagnoses    supply

sufficient evidence to establish that Stephenson has a mental

disorder that predisposes him to acts of sexual violence.                             The

State's     expert       linked     Stephenson's     mental       disorder    with    his

potential for recidivism (thereby satisfying the second element)
and   it    was    the    factfinder's      role     to    then   determine       whether




                                            19
                                                                        No.   2018AP2104



Stephenson's mental disorder made him more likely than not to

commit a future act of sexual violence (the third element).11

       ¶29   As Chapter 980 makes clear, a "mental disorder" is a

"congenital      or   acquired    condition      affecting        the    emotional    or

volitional capacity that predisposes a person to engage in acts

of sexual violence."         Wis. Stat. § 980.01(2) (emphasis added).

Accordingly, when an expert testifies to a committee's mental

disorder, he establishes that the committee has a predisposition

for acts of sexual violence.               The next statutory step involves

assessing the likelihood the committee will commit such acts in

the    future.        Logically,         when    ascertaining       a     committee's

potential for committing acts of sexual violence in the future,

the    factfinder      necessarily        ties     its    determination         to   the

predisposition produced by the mental disorder.                     In other words,

when    providing     testimony     sufficient       to   establish       the    second

element,     the   expert   lays    the     foundation      for    any    forthcoming

evidence     pertinent      to     the     third     element.            Because     the

determination of whether the committee is more likely than not
to engage in future acts of sexual violence remains squarely

       The dissent misconstrues the court's statutory analysis
       11

by suggesting that the "majority's interpretation of Wis. Stat.
§ 980.01(7)   erroneously   collapses   the   required   statutory
elements from three to two."    Dissent, ¶61.   Of course, simply
because expert testimony is not required for the third element
does not mean that the element falls away.            The dissent
misunderstands the simple issue in this case, which is whether
expert testimony is necessary to determine whether it is more
likely than not that the committee will engage in future acts of
sexual violence. The court's conclusion that the answer to this
inquiry falls within the purview of the factfinder does not mean
this statutory element disappears.

                                          20
                                                                      No.         2018AP2104



within the purview of the factfinder, expert testimony on the

third element may inform the factfinder's decision but it is not

necessary to conclude that a person is sexually violent.

            B. Sufficiency-of-the-Evidence in Chapter 980 Appeals

      ¶30    Stephenson next asks us to overrule Curiel and depart

from the sufficiency-of-the-evidence standard of review courts

have been using for over 20 years.                    Under Curiel, appellate

courts review Chapter 980 cases by asking whether "the evidence,

when viewed most favorably to the state and [the commitment], is

so insufficient in probative value and force that it can be said

as a matter of law that no trier of fact, acting reasonably,

could   have     found      [the    person       sexually     violent]        beyond        a

reasonable doubt" at an initial commitment trial and by "clear

and   convincing     evidence"      at    a     discharge    trial.          See     In    re

Commitment     of   Curiel,    227 Wis. 2d 389,       ¶52,   597 N.W.2d 697

(citation     omitted);      Wis.    Stat.       §§ 980.05(3)      (at       an    initial

commitment     trial,    the   State      must    prove     "beyond      a   reasonable

doubt" that the individual is a sexually violent person) and
980.09(3) (at a discharge trial, the State must prove "by clear

and convincing evidence" that the individual still meets the

criteria for commitment as a sexually violent person).                                 This

sufficiency-of-the-evidence test is the same standard that we

apply   in      reviewing      criminal         convictions.             Curiel,          227
Wis. 2d 389, ¶53.        Stephenson asks us to jettison this standard

and instead apply independent review to whether the evidence

satisfied     the   legal    standard      for    dangerousness.             We    see     no
reason to do so.
                                           21
                                                                                 No.   2018AP2104



       ¶31     In Curiel, the court concluded that, because Chapter

980    proceedings         "share[]     many       of        the    same        procedural     and

constitutional            features     present      in        criminal           prosecutions,"

courts must apply the criminal standard of review to Chapter 980

cases. Id., ¶54.       Although it is true that Curiel partly relied

upon a now-repealed statute to support its holding,12 many of the

same rights recognized for criminal defendants continue to apply

to committees in Chapter 980 proceedings.                               As provided by Wis.

Stat. §§ 980.03(2) and (3), sexually violent offenders have the

right to remain silent, to be provided with counsel, to request

jury    trials      at     initial    commitment,            to    have    the     State     prove

initial commitment "beyond a reasonable doubt," and to present

and cross-examine witnesses.               Like criminal trials, Chapter 980

proceedings         also     demand    that      the         State       turn     over     "[a]ny

exculpatory evidence" which may inform a committee's right to

discharge.           Wis.     Stat.    § 980.036(2)(j).                    Indeed,       although

criminal trials and Chapter 980 proceedings possess important

differences         (e.g.,     the      latter          is        not     for     purposes      of
punishment), their relevant procedures are decidedly analogous——

a     fact     properly      recognized       by        Curiel.            If     Chapter      980

proceedings         and     criminal    actions          "parallel"         each       other    in

substantive respects, as Curiel noted, then it only makes sense

that        these   cases     have     mirroring             standards          for    reviewing

       Wisconsin Stat. § 980.05(1m) has since been legislatively
       12

repealed.  See 2005 Wis. Act 434 §§ 101, 131(1). This statute
provided that "[a]ll constitutional rights available to a
defendant in a criminal proceeding are available to the
[individual subject to commitment proceedings]."

                                           22
                                                                      No.   2018AP2104



challenges to the sufficiency of the evidence.                          Curiel, 227
Wis. 2d 389, ¶55.

       ¶32   In asking this court to uproot established case law,

Stephenson omits any discussion of Wisconsin's commitment to the

doctrine of stare decisis.            This court respects the doctrine of

stare decisis and will not overturn precedent absent a "special

justification."         State   v.    Roberson,        2019 WI 102,    ¶49,   389
Wis. 2d 190,      935 N.W.2d 813        (citation    omitted).       "This    court

follows the doctrine of stare decicis scrupulously because of

[its] abiding respect for the rule of law," and "[this] court's

decision to depart from precedent is not to be made casually."

Johnson Controls, Inc. v. Employers Ins. of Wausau, 2003 WI 108,

¶94, 264 Wis. 2d 60, 665 N.W.2d 257; see also Progressive N.

Ins.    v.   Romanshek,      2005 WI 67,    ¶41,   281 Wis. 2d 300,       697
N.W.2d 417.       Typically, we explore five factors before deciding

whether to overturn precedent and we are "more likely" to do so

only    "when     one   or   more    of    the    following     circumstances      is

present:     (1) [c]hanges or developments in the law that have
undermined the rationale behind the decision; (2) there is a

need to make a decision correspond to newly ascertained facts;

(3) there is a showing that the precedent has become detrimental

to coherence and consistency in the law; (4) the prior decision

is     'unsound    in   principle';        or    (5)   the    prior    decision    is

'unworkable in practice.'"                Bartholomew v. Wisconsin Patients

Comp. Fund & Compcare Health Servs. Ins. Corp., 2006 WI 91, ¶33,

293 Wis. 2d 38, 717 N.W.2d 21.


                                           23
                                                                                No.    2018AP2104



      ¶33     At    no    point        does       Stephenson        grapple       with    these

factors.       In    particular,         he       never        asserts    why    the     current

standard is "unworkable" or "unsound," nor does he identify any

newly-ascertained             facts     about          Chapter     980      proceedings       or

inconsistencies          in    the     law        that    would     justify       overturning

Curiel.       At best, Stephenson's argument impliedly invokes the

first factor, based upon the state legislature's repeal of Wis.

Stat.      § 980.05(1m)         years     after          the    Curiel      decision.         As

previously      explained,        this        statutory         change    did     nothing     to

undermine the rationale underlying the Curiel decision.                                  Chapter

980   proceedings        have     much       in    common       with     criminal      actions,

warranting analogous standards of review.                           While this court is

not "barred from pursuing a sound and prudent course for the

sake of upholding its prior precedent," Stephenson's failure to

even mention the doctrine of stare decisis while urging us to

upend      well-established           precedent         fatally     foils    his      argument.

Johnson Controls, 264 Wis. 2d 60, ¶96.

                         C.    The Evidence is Sufficient.
      ¶34     Stephenson further argues that, even without mandating

expert testimony for the third element or overturning Curiel,

the circuit court nonetheless lacked sufficient evidence to deny

his motion for postcommitment relief or to find that he remained

a sexually violent person.13              Again, we are not persuaded.



       Stephenson concedes that he has been previously convicted
      13

of a sexually violent offense and that he suffers from a mental
disorder that predisposes him to acts of sexual violence.

                                                  24
                                                                             No.    2018AP2104



       ¶35     Applying the Curiel standard, we will not reverse an

order denying a discharge motion based on insufficient evidence

"unless the evidence, viewed most favorably to the state and

[the   commitment],         is   so    insufficient        in   probative          value   and

force that it can be said as a matter of law that no trier of

fact, acting reasonably, could have found" the person sexually

violent by "clear and convincing evidence" at a discharge trial.

See Curiel, 227 Wis. 2d 389, ¶52 (citation omitted).                               The court

of appeals correctly concluded that the evidence was more than

sufficient to uphold the circuit court's denial of Stephenson's

petition for discharge.

       ¶36     The   facts       of    this    case       disproportionately           weigh

against Stephenson.             First, Stephenson's criminal history proves

his    penchant      for    re-offending       in    a    sexually     violent       manner.

From    2000    to     2007,     Stephenson        was    convicted     six        times   for

violent sexual behavior against children.                       Some of these crimes

occurred       while       he    was     on   probation         for    past        offenses.

Furthermore, Stephenson's comments and conduct during his time
in the treatment facility indicate he is still unable to control

his behavior.          Stephenson repeatedly violated the rules of the

treatment facility and, at least on one occasion, attempted to

obtain   sexually-suggestive             clothing        that   he    knew    was    banned.

When confronted with these indiscretions, Stephenson proceeded

to concoct lies and exhibit anti-social behavior.

       ¶37     Moreover, the results of Stephenson's non-suppressed

penile    plethysmograph          test    also      support     the    circuit       court's
finding.        As Kolbeck testified, Stephenson became aroused by
                                              25
                                                                             No.       2018AP2104



stimuli "depicting teenager coercive interactions" as well as by

graphic     depictions     of    "victims         crying       or     in    some       form     of

suffering."      In addition, Stephenson scored highly on measures

of psychopathy, reflecting his propensity for exhibiting shallow

affect,     grandiosity,        and     manipulation.               These        psychometric

scores      correspond     to         Kolbeck's        personal            evaluations          of

Stephenson, which show that he continually exhibited traits of

impulsivity, irritability, deceitfulness, and lack of remorse.

A   reasonable    factfinder          could    conclude,         as    did       the    circuit

court, that Stephenson would, more likely than not, act upon his

sexual urges if released into the community.

      ¶38    Perhaps most importantly, the circuit court afforded

appropriate      weight    to     the        results       generated         by     Kolbeck's

actuarial      instruments,       in        light     of      all     of     the       evidence

presented.      While Kolbeck's conclusion that Stephenson posed a

41 percent risk of being arrested and convicted of a crime of

sexual      violence    falls      below       the       "more      likely         than       not"

threshold,      the     statutory        inquiry         examines          the     likelihood
Stephenson      would     commit       future        acts      of     sexual        violence,

irrespective     of     whether        he     might      be     apprehended            for,     or

convicted of, such crimes.              Taking into account the evidence as

a whole, a reasonable factfinder could conclude that Stephenson

met   the      "more     likely        than       not"        threshold          for      future

dangerousness.          Given    that       Stephenson         continually          exhibited

traits of manipulation and deceit, a factfinder could reasonably

conclude that Stephenson's actual risk of committing future acts


                                             26
                                                                       No.    2018AP2104



of sexual violence, while nonetheless evading the law, was "more

likely than not."

      ¶39   Lastly,        Kolbeck's      testimony       was     sufficient          to

establish the nexus between Stephenson's mental disorders and

his   potential       for     recidivism.          In    particular,          although

Stephenson's Alcohol Abuse Disorder was then in remission given

his confinement, Stephenson expressed a willingness to engage in

"social drinking" if released into the community——a troubling

statement for an individual who has "never committed a [sexual

assault]    sober."         Moreover,   Kolbeck     stated      that    Stephenson's

personality disorder "has a direct causal connection to [his]

sexually    violent        behaviors     in   the       community"——an         equally

disconcerting      observation       considering    that     Stephenson's        anti-

social    traits    were     "still     active."        Given    these       facts,    a

reasonable factfinder could conclude, as the circuit court did,

that Stephenson would likely exhibit behaviors corresponding to

these disorders and thereby pose a danger to the community.

                                  IV.    CONCLUSION
      ¶40   We   conclude      the    court   of    appeals      did    not    err    in

upholding    the      circuit     court's     order      denying        Stephenson's

petition for discharge from his Chapter 980 commitment.                               We

reject all three of Stephenson's arguments.                  First, we hold the

State is not required to present expert testimony to prove that

a person is dangerous because his mental disorder makes it more

likely than not that he will re-offend in a sexually violent

manner.     The statutes do not require expert testimony on that
element and we decline to create a rule not set forth in the
                                         27
                                                             No.     2018AP2104



text.    Second, we reaffirm the sufficiency-of-the evidence test

articulated in Curiel as the appropriate standard of review for

challenges to a Chapter 980 commitment.            Finally, our review of

the record reveals overwhelming evidence from which a reasonable

factfinder could have found that Stephenson continues to satisfy

the definition of a "sexually violent person."              Accordingly, we

affirm the decision of the court of appeals.

    By    the   Court.—The   decision   of   the    court   of     appeals   is

affirmed.




                                   28
                                                                              No.    2018AP2104.awb


       ¶41        ANN    WALSH        BRADLEY,        J.         (dissenting).              In    its

application, Chapter 980 of the Wisconsin Statutes rides on the

cusp        between         constitutionality                and         unconstitutionality.

Although civil in nature, it gives the government power to lock

up    individuals          indefinitely——including                    for   life——even       though

they       have    already        completed         their     criminal        sentence.           All

recognize that a significant liberty interest is at stake here.

       ¶42        In    order    to    ensure       that     Chapter        980    falls    on    the

constitutional             side       of      the     divide,           enhanced         procedural

safeguards are afforded to respondents.                                 Rather than applying

the rules that normally attend a civil law proceeding, some

criminal          law    procedural         safeguards           are     instead     applied      to

provide      added       protections        in      order    to       survive      constitutional

challenges.

       ¶43        The majority opinion undermines this delicate balance

in    two    ways.         First,      it     erroneously             determines     that    expert

testimony is not required to establish the causal link that Wis.

Stat. § 980.01(7) requires:                    that the individual is more likely

than not to engage in future acts of sexual violence because of
the    diagnosed          mental      disorder.             In    reaching         its   erroneous

determination,            the     majority          either       ignores      or     misconstrues

precedent         related       to    the     necessity          of    expert      testimony      and

effectively collapses the elements for determining a sexually

violent person from three to two.

       ¶44        Additionally, the majority errs by perpetuating the

Curiel1      standard       of       review      framework.             Under      the    guise   of

       State v. Curiel, 227 Wis. 2d 389, 416-417, 597 N.W.2d 697
       1

(1999).
                                1
                                                                            No.    2018AP2104.awb


acknowledging          the     need        for   enhanced       procedural           safeguards

available     to       Chapter       980    respondents,       the        majority       actually

leaves respondents with diminished protection.                               The standard of

review that it applies saddles the respondent with a nearly

insurmountable burden to overcome when reviewing the sufficiency

of the evidence.

       ¶45   By examining the causal requirement set forth in Wis.

Stat. § 980.01(7), and in light of what United States Supreme

Court precedent demands as well as what our Wisconsin precedent

and statutes require, I arrive at a conclusion contrary to that

of the majority.             I determine that due process demands, and our

precedent        and     statutes          require,     that        expert        testimony     be

presented     in       order    to    establish       the     causal       link     between     an

individual's mental disorder and the risk that the individual is

more   likely      than        not    to     engage    in     future       acts      of   sexual

violence.

       ¶46   I     further           determine         that     when         reviewing          the

sufficiency        of        the      evidence        on      the     issue         of    future

dangerousness, appellate courts must apply a two-step standard
of review that is applied in other cases of constitutional fact.

When   applying         this       framework,        questions       of    historical         fact

should be accorded deference, while the question of whether the

facts meet a required legal standard presents a question of law

that   is    subject      to       independent       appellate       review.         I    see   no

justification (and the majority offers none) for applying a more

onerous standard of review in Chapter 980 civil commitments than
is applied in Chapter 51 civil commitments, which adhere to the

                                                 2
                                                                          No.    2018AP2104.awb


two-step constitutional fact standard of review.                                See Langlade

Cnty. v. D.J.W., 2020 WI 41, ¶47, 391 Wis. 2d 231, 942 N.W.2d
277.     In fact, any textual justification for reviewing Chapter

980    cases    under       a   different      standard      than    Chapter        51   cases

disappeared with the repeal of Wis. Stat. § 980.05(1m).

       ¶47     Accordingly, I respectfully dissent.

                                                I

       ¶48     Wisconsin        Stat.    § 980.01(7)      contains         three     elements

that the State must prove in order to continue Stephenson's

Chapter 980 commitment:                 (1) that he has been convicted of a

sexually violent offense; (2) that he suffers from a mental

disorder;      and     (3)      that    he    is    dangerous    because          his    mental

disorder makes it more likely than not that he will engage in

future acts of sexual violence.                     § 980.01(7).       At issue here is

whether expert testimony is necessary for the State to prove the

required causal link set forth in the third element.

       ¶49     At the discharge trial, both the State's expert and

Stephenson's       expert       agreed       that   Stephenson       did    not     meet    the

third element for continued commitment as a sexually violent
person.      The State introduced testimony from Dr. Don Kolbeck, a

psychologist,         to     establish        the   second     element          necessary    to

commit      Stephenson:           that       Stephenson      suffers       from     a    mental

disorder.       See Wis. Stat. § 980.01(7).                    Dr. Kolbeck testified

that   he    had     diagnosed         Stephenson     with    two    qualifying          mental

disorders:           (1)     Other      Specified     Personality          Disorder,       with

antisocial       and       borderline        features;    and       (2)    Alcohol       Abuse
Disorder.       Majority op., ¶8.

                                                3
                                                                  No.     2018AP2104.awb


       ¶50    In reaching his opinion that Stephenson did not meet

the criteria for the third element necessary to sustain his

continued       commitment,      Dr.     Kolbeck       discussed         Stephenson's

progress       during   his     course     of    treatment        along     with    his

performance on two actuarial risk instruments:                      the Static-99R

and the Violence Risk Scale-Sex Offense Version (VRS-SO).2                          The

test       results   indicated    that       Stephenson     had     a     41   percent

probability of sexual re-offense. Id., ¶13.        When called upon

to give an opinion regarding the necessary third element, Dr.

Kolbeck concluded based on Stephenson's progress in treatment

and test results that he did not satisfy the more likely than

not standard for continued commitment.                     Id.;    see     Wis. Stat.

§ 980.01(1m) (defining "likely" as "more likely than not").

       ¶51    Stephenson      introduced       his   own   expert       witness,    Dr.

Courtney Endres, who disagreed with the State's expert as to the

second element and concluded that Stephenson "no longer [met]

the criteria for a mental disorder as defined under Wisconsin

Chapter 980."        Majority op., ¶14.          However, she agreed with Dr.

Kolbeck that Stephenson was unlikely to sexually re-offend and
thus no longer met the statutory criteria for commitment as a

sexually      violent   person. Id.       Endres    used     the     same   risk

assessment instruments employed by Dr. Kolbeck and determined

that Stephenson evinced a 10 percent risk of re-offense over



       Dr. Kolbeck testified that the VRS-SO provides the best
       2

framework for assessing dynamic risk among the available tools.
Furthermore, he explained that it provides a meaningful
quantification of risk reduction as a result of treatment
progress.

                                           4
                                                                   No.    2018AP2104.awb


five years and 17 percent risk over ten years. Id.     Despite

both experts testifying that Stephenson did not meet the third

element necessary for recommitment, the circuit court denied the

discharge petition. Id., ¶16.

                                         II

       ¶52    With the relevant testimony in hand, I begin with an

examination of the of language of Wis. Stat. § 980.01(7).                             It

provides:        "'Sexually violent person' means a person who has

been convicted of a sexually violent offense . . . , and who is

dangerous because he or she suffers from a mental disorder that

makes it likely that the person will engage in one or more acts

of sexual violence."

       ¶53    Importantly, the language of the statute requires that

there   must     be   a   causal   nexus      between     the     diagnosed      mental

disorder and the likelihood of sexual re-offense.                         That is, in

order to be a "sexually violent person" within the meaning of

Wis. Stat. § 980.01(7), individuals must be more likely than not

to engage in future acts of sexual violence because they suffer

from a particular mental disorder.              See Wis. Stat. § 980.01(1m).
       ¶54    Thus, the issue presented here is whether the answers

to the following questions are within the common knowledge of

the    average    lay     person   or   do     they     require    some        technical

knowledge or expertise in order to establish the third element

necessary for Stephenson's continued commitment.                         The questions

are:

       Does    the    mental   illness        ("other    specified         personality
       disorder, with antisocial and borderline features") cause

                                         5
                                                              No.    2018AP2104.awb


    Stephenson to be more likely than not to engage in future

    acts of sexual violence?



    Or, in the alternative, does the mental illness ("alcohol

    abuse disorder") cause Stephenson to be more likely than

    not to engage in future acts of sexual violence?

    ¶55   Although    we   engage    in     pages    of    analysis    and   legal

exegesis, the issue presented is really quite simply addressed.

Yes, expert testimony is required.             Why?        Because the answers

call for technical knowledge and expertise beyond that of the

average lay person.    Such a conclusion is supported by the plain

language of Wis. Stat. § 907.02(1).           This subsection states:

    If   scientific,   technical,   or  other   specialized
    knowledge will assist the trier of fact to understand
    the evidence or to determine a fact in issue, a
    witness qualified as an expert by knowledge, skill,
    experience,   training,   or  education,  may   testify
    thereto in the form of an opinion or otherwise, if the
    testimony is based upon sufficient facts or data, the
    testimony is the product of reliable principles and
    methods, and the witness has applied the principles
    and methods reliably to the facts of the case.

    ¶56   Wisconsin courts have long held that expert testimony

is required "concerning matters involving special knowledge or

skill or experience upon subjects which are not within the realm

of the ordinary experience of mankind, and which require special

learning, study and experience."             Cramer v. Theda Clark Mem'l

Hosp., 45 Wis. 2d 147, 150, 172 N.W.2d 427 (1969).                     This case

presents such a matter.

    ¶57   The   testimony    at     issue    in     this    case    involves   the
interpretation of diagnostic tests and the application of data,

                                      6
                                                             No.    2018AP2104.awb


principles, and methods to the facts of the case.                      Ultimately,

it requires a determination of whether a specific mental illness

will   more    likely    than   not   cause    an   individual    to    engage   in

future acts of sexual violence.               This is hardly the daily fare

of the average lay person.            Expert testimony on these subjects

is required, as they concern areas of specialized information

outside the realm of ordinary knowledge.

       ¶58    Such a conclusion is supported by instructions on this

court's website when it advises litigants that even in small

claims   cases    where    special     knowledge     or   skill    is   involved,

expert testimony is required to prove the case.                 For example, we

instruct litigants that in a small claims motor vehicle faulty

repair case that a "full-time mechanic or a repair person" may

be sufficient to qualify as the expert and that "[h]aving the

expert witness testify in person is almost always necessary"

(emphasis      added).    "Basic      Guide    to   Wisconsin      Small    Claims

Actions",                       https://www.wicourts.gov/formdisplay/SC-

6000V_instructions.pdf?formNumber=SC-

6000V&formType=Instructions&formatId=2&language=en, at 10 (Nov.
2019).

       ¶59    For heaven's sake, if this court acknowledges the need

for an expert to testify even in a small claims motor vehicle

faulty repair case, then surely an expert is needed to opine on

the above technical question.            Such an inquiry is firmly within

the realm of expert testimony.

       ¶60    Nevertheless, the State advances that expert testimony
is not required to prove that a person's mental disorder will

                                         7
                                                                             No.    2018AP2104.awb


more likely than not cause the person to engage in future acts

of   sexual     violence.           According        to       the       State,      the    common

understanding of the jury is sufficient to evaluate the required

causal link between the mental disorder and the likelihood of

future sexually violent acts.              The majority follows suit.

      ¶61     In the majority's view, by testifying to the second

element, the presence of a mental disorder, an expert "lays the

foundation for any forthcoming evidence pertinent to the third

element."       Majority       op.,    ¶29.          In       essence,        the    majority's

interpretation of Wis. Stat. § 980.01(7) erroneously collapses

the required statutory elements from three to two and thereby

renders the third element mere surplusage.                                This is quite a

leap.   Our case law is clear that, "[s]tatutory language is read

where possible to give reasonable effect to every word, in order

to avoid surplusage."           State ex rel. Kalal v. Cir. Ct. for Dane

Cnty., 2004 WI 58, ¶46, 271 Wis. 2d 633, 681 N.W.2d 110.

      ¶62     Compounding      its    error     in    failing           to    require       expert

testimony      on   the    third      element,        the          majority        conflates    a

predisposition for acts of sexual violence with a likelihood
that such acts will be committed.                    In the majority's view, when

an   expert    testifies       to    the   presence           of    a    qualifying        mental

disorder, they additionally lay the foundation for the third

element,    whether       an   individual       has       a    likelihood           of    sexually

violent re-offense.            Majority op., ¶28.

      ¶63     But the majority fails to recognize the distinction

between predisposition and probability.                            Although a respondent
may have a predisposition toward acts of sexual violence, the

                                            8
                                                                               No.    2018AP2104.awb


third element of the Chapter 980 analysis is concerned with the

probability         that       sexually    violent         conduct       will    occur          in   the

future.

       ¶64     By    conflating          the    second      element       of     predisposition

with    the     third          element    of    probability,         the        majority         risks

raising due process concerns.                    The majority's belief that a lay

factfinder can independently discern the required causal link is

little more than a commentary on the ability of lay factfinders

to determine general dangerousness.                         While lay factfinders may

be     competent          to     examine       varied       facts    to        assess       general

dangerousness, that is not at issue in this case.

       ¶65     Chapter 980 cases present an inquiry different than

the general criminal law inquiry of future dangerousness and due

process concerns place different demands.                           In Chapter 980 cases,

"due process requires that the nature and duration of commitment

bear    some       reasonable       relation         to    the   purpose        for       which      the

individual is committed."                  State v. Post, 197 Wis. 2d 279, 313,

541 N.W.2d 115 (1995) (citation omitted).                               Chapter 980 passes

due    process       muster       specifically        because       it    requires          a    nexus
between a respondent's mental disorder and the probability of

future    dangerousness.                 State     v.      Laxton,       2002 WI 82,        ¶22,

254 Wis. 2d 185, 647 N.W.2d 784.                           In other words, the mental

disorder must make the individual dangerous in a specific way as

opposed       to     the       general     dangerousness          that      accompanies              any

analysis of potential recidivism.                         See Kansas v. Hendricks, 521
U.S. 346,       358    (1997).          Such      an    inquiry        mandates         special
expertise.

                                                 9
                                                              No.   2018AP2104.awb


      ¶66    Stephenson cites also to two Wisconsin cases for the

proposition that expert testimony must be presented when making

determinations about probability of sexually violent re-offense.

See Wal-Mart Stores, Inc. v. LIRC, 2000 WI App 272, 240 Wis. 2d
209, 621 N.W.2d 633; Brown Cnty. Human Servs. v. B.P., 2019 WI

App 18, 386 Wis. 2d 557, 927 N.W.2d 560.                 In both cases, the

courts determined that expert testimony was needed to establish

the causal link between an individual's mental disorder and the

conduct at issue.

      ¶67    First,   in   Wal-Mart,    an    employee    asserted     that    his

termination was improperly based on conduct resulting from his

mental disorder.       Wal-Mart, 240 Wis. 2d 209, ¶25.              The employee

suffered from obsessive compulsive disorder (OCD), the symptoms

of which include the high reactive behaviors that occasioned the

termination. Id., ¶2.     At issue in the case was whether expert

testimony was required to establish the causal link between the

employee's mental disorder and the conduct for which he was

fired. Id., ¶11.

      ¶68    The court determined that expert testimony was indeed
required to establish that conduct which formed the basis for

the   employment      termination      was    caused     by   the     employee's

disability. Id., ¶¶16-17.       Additionally, the court noted that,

"[i]nferring the required causal link from the evidence in the

present     record,   without     expert     testimony   on   the     issue,   is

speculation, not the drawing of a reasonable inference to which

we must defer." Id., ¶25.



                                       10
                                                                    No.    2018AP2104.awb


      ¶69     Second, B.P. involved a termination of parental rights

due to abandonment of a child.             B.P., 386 Wis. 2d 557, ¶2.                   B.P.

raised    a   good    cause    defense    to    allegations        that    he     had    not

visited or communicated with his child for a six-month period by

claiming that his mental health diagnoses caused him to do so.
Id., ¶43.      The court concluded that B.P. needed expert testimony

to   relate    his    factual    assertions       to    his    good     cause     defense

because making such a causal link was outside of the ordinary

experience of humankind. Id., ¶¶48-49.          Thus, in both Wal-Mart

and B.P., the court reasoned that the establishment of a causal

nexus between their conduct and a mental illness required the

submission of expert testimony.

      ¶70     The    majority    attempts       to     distinguish        these       cases,

contending that Stephenson's case is about future actions, not

past ones.         Majority op., ¶25.          True enough, but why does this

matter?       If    expert    testimony    is    needed       to   look    at     a    fully

developed fact record and make causal links with the benefit of

20/20 hindsight, then surely no less can be demanded when the

trier of fact looks forward on the same basis.
                                          III

      ¶71     The majority errs next in its discussion of Curiel and

the sufficiency of the evidence standard in Chapter 980 cases.

It   perpetuates      the     Curiel   criminal      standard      of     review       under

which    appellate      courts    review       Chapter    980      cases    by        asking

whether, "the evidence, when viewed most favorably to the state

and [the commitment], is so insufficient in probative value and
force that it can be said as a matter of law that no trier of

                                          11
                                                                         No.    2018AP2104.awb


fact . . . could have found [the person sexually violent] beyond

a reasonable doubt . . . ."                     Majority op., ¶30; see State v.

Curiel, 227 Wis. 2d 389, 416-17, 597 N.W.2d 697 (1999).

       ¶72    On review, Curiel advocated a two-step constitutional

fact   standard      of     review        with      facts    being      reviewed    under   a

deferential standard and the application of facts to the legal

standard being reviewed independently.                        Opposing this framework,

the State asserted that the criminal standard of review should

be applied.

       ¶73    The   Curiel       court        applied      the    criminal     standard     of

review    without        engaging        in    much    analysis.         It    decried   that

although each party offered a standard of review, neither party

gave   any    rationale         to   support         its    position:         "[a]side   from

describing these competing standards of review, neither party

provides reasons why one or the other standard of review is

appropriate for ch. 980 proceedings."                            Curiel, 227 Wis. 2d at

416-17.      The Curiel court opted for the criminal law standard of

review.      At the time, the Curiel court's approach may have found

support      in   Wis.    Stat.      §    980.05(1m)        (1995-96)      which    provided
that, "[all] constitutional rights available to a defendant in a

criminal proceeding are available to the [individual subject to

commitment proceedings]."                     Majority op., ¶31 n.12.               However,

Wis. Stat. § 980.05(1m) was repealed in 2005.                           See 2005 Wis. Act

434, § 101.          Thus, any textual support for applying a more

onerous      standard      of    review        in     Chapter     980   cases     than   that

applied in Chapter 51 cases disappeared with the repeal of the
statute.

                                                12
                                                                       No.    2018AP2104.awb


      ¶74      The majority relies solely on Curiel to support its

conclusion.       It opines that because Chapter 980 affords enhanced

procedural       safeguards          similar       to     those    found     in       criminal

prosecutions, such as the right to counsel and the right to

remain silent, it follows that respondents in Chapter 980 cases

should    be    subject      to      the   criminal       standard   of     review.          See

Majority       op.,   ¶31.        Therein      lies       the   Achilles     heel      of    the

majority's analysis.

      ¶75      Rather than providing more protection to the Chapter

980   respondent           in      order     to         successfully        straddle         the

constitutional divide, the majority actually provides less.                                  The

criminal        standard        of     review        is     more     onerous          than     a

constitutional        fact        standard      of      review.        It    saddles         the

respondent       in    a        Chapter     980         commitment     with       a     nearly

insurmountable burden to overcome when reviewing the sufficiency

of the evidence.

      ¶76      Adopting the two-part standard of review in Chapter

980 cases is consistent with the way this court reviews civil

commitment proceedings under Wis. Stat. § 51.20.                            Both focus on
a determination of dangerousness.                    In Langlade County v. D.J.W.,

this court concluded that "[a] determination of dangerousness is

not a factual determination, but a legal one based on underlying

facts."      391 Wis. 2d 231, ¶47.                 We concluded that the court of

appeals erred for doing the very thing that the majority does

today:      "applying the standard of review for findings of fact to

a legal determination . . . ." Id.



                                              13
                                                               No.     2018AP2104.awb


       ¶77    There is no reason to apply different standards of

review       to   assessments    of    the    sufficiency     of       evidence    of

dangerousness in Chapter 51 civil commitment and Chapter 980

civil     proceedings.          In    both,     the     commitment       implicates

fundamental due process rights because both potentially result

in a significant deprivation of liberty.                  Likely the majority

proffers no reason justifying such disparate treatment because

no reasonable explanation can be found.

       ¶78    I   conclude   that     evidence    supporting       a    finding    of

dangerousness under Chapter 980 should be reviewed using the

constitutional fact standard.            As explained above, due process

concerns circumscribe commitments under Chapter 980 to persons

who have a mental disorder that more likely than not will cause

them to commit future acts of sexual violence.

       ¶79    The Chapter 980 context is best served by adopting

this    two-part     standard   with    facts     being   reviewed       under    the

clearly erroneous standard and the application of those facts to

the     legal     standard   being     reviewed       independently.         As    we

explained in       State v. Phillips, such an approach serves the
interests of greater uniformity of application and clarity in

the legal standard while taking into account the significant

liberty interests at stake in these proceedings:

       [T]he principal reason for independent appellate
       review of matters of constitutional fact is to provide
       uniformity in constitutional decision-making.    It is
       the duty of the reviewing court to independently apply
       constitutional principles to the facts as found by the
       circuit court because the scope of constitutional
       protections, representing the basic value commitments
       of our society, cannot vary from trial court to trial
       court, or from jury to jury. In applying the skeletal
                                        14
                                                         No.   2018AP2104.awb

    constitutional rule, appellate courts flesh out the
    rule and provide guidance to litigants, lawyers, and
    trial and appellate courts.

State v. Phillips, 218 Wis. 2d 180, 194, 577 N.W.2d 794 (1998)

(internal citations and quotations omitted).

    ¶80   In sum, for the reasons set forth above, I determine

that expert testimony is required to establish the causal link

between an individual's mental disorder and the risk that the

individual is more likely than not to engage in future acts of

sexual violence.    Because no expert testimony was presented at
Stephenson's   discharge   trial   to   support   this    requirement,     I

conclude that the State failed to meet its burden of proof.

Additionally, I determine that the two-step constitutional fact

standard of review should be applied to sufficiency of evidence

challenges in Chapter 980 proceedings.

    ¶81   Accordingly, I respectfully dissent.

    ¶82   I am authorized to state that Justice REBECCA FRANK

DALLET joins this dissent.




                                   15
     No.   2018AP2104.awb




16